[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court, after hearing the parties, their witnesses, and reviewing all the evidence, finds that residence requirements have been satisfied and neither party has been the recipient of public assistance. All pertinent criteria outlined in Chapter 815j of the General Statutes were considered by the court in the entry of the following orders.
                                 ORDERS
DISSOLUTION OF MARRIAGE
The marriage is dissolved on the grounds of an irretrievable breakdown.
                                 ALIMONY
The Husband, during his lifetime, shall pay to the Wife, pursuant to a contingent wage withholding order, alimony in the amount of $100.00 per week until her death, remarriage, or cohabitation.
                             LIFE INSURANCE
The parties shall each name the other beneficiary on any group life insurance they might have available to them, without cost, from their respective places of employment, now or in the future. This obligation shall continue as long as there is any alimony obligation.
                            MEDICAL INSURANCE
Each party shall be responsible for their own medical insurance coverage. The Husband shall cooperate with the Wife in any application she might choose to file with his employer for COBRA benefits at her sole cost. CT Page 2165
                               REAL ESTATE
The Husband shall quitclaim to the Wife his interest in the property located at 145 Bunker Hill, Watertown. The Wife shall simultaneously deliver to the Husband her promissory note in the amount of $70,000.00 payable one year from date, without interest, including cost of collection and a reasonable attorneys fee if a foreclosure is necessary, which note shall be secured by a first mortgage on said property. In the event of a default, interest shall commence at the statutory rate.
                            PERSONAL PROPERTY
The Husband shall retain the 1992 Mazda and the Wife the 1991 Buick automobiles.
The Wife shall retain her Whyco Pension and the Husband his Teamsters Pension without any claim from the other.
The Wife shall retain her jewelry, including the diamond ring inherited from her mother, and the Husband shall retain his jewelry.
Each party shall retain the bank accounts in their respective names.
The Wife shall retain any settlement she receives from her workers' compensation claim against the Whyco Lycoming Company.
The parties shall each retain the furniture and personal possessions in their respective control except that the Husband shall be entitled to remove from the marital residence within the next 30 days the following items: one of two dining room sets, one dresser, and one couch.
                               LIABILITIES
Each party shall be solely responsible for the liabilities shown on their respective financial affidavits.
                              COUNSEL FEES
Each party shall be responsible for their own counsel fees.
                              MISCELLANEOUS
Each party shall sign any necessary documents to effectuate the orders contained herein. CT Page 2166
All pendente lite orders shall be made current until this date.
The parties shall exchange their complete IRS tax returns by April 15 of each year to help monitor whether the alimony amount is appropriate under the circumstances then existing.
Plaintiff's counsel shall prepare the judgment file, have it certified by defendant's counsel, and file it with the court within 30 days.
CUTSUMPAS, J. CT Page 2167